Title: To James Madison from John Page, 23 March 1804 (Abstract)
From: Page, John
To: Madison, James


23 March 1804, Richmond. “You will oblige me by taking the trouble to comply with my request written on the inclosed Letter.
“And I will thank you for informing me whether the Speaker of the House of Delegates transmitted to the President of the United States the Resolution of which the inclosed is a Copy; as I have but lately been able to procure it, & can receive no information here respecting its transmission. I suppose, as the Executive had no notification on this Subject from the Assembly, the Clerks, or any Member, that it has been sent to the President: if not, I will, with great pleasure, inclose him another Copy, as I heartily concur with the assembly in the sentiments expressed in their Resolution; and do congratulate you Sir on the glorious event to which it alludes.
“Mrs. Page unites with me in presenting our Compliments & best Wishes to yourself & Mrs. Madison.”
 

   
   RC (ViU). 1 p.; signature clipped. A note added at the foot reads: “The name cut for an autograph—Jno Page.” Enclosures not found, but see n. 1.



   
   Page doubtless referred to the 3 Feb. 1804 resolution of the Virginia House of Delegates “that the present administration … merit the highest confidence of this assembly, and of every American, friendly to republican institutions, for the wise, pacific, yet determined measures, by which the extensive and fertile territory of Louisiana, has been attached to the union” (JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month and year in which the session began., Dec. 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7670], p. 107).


